department of the treasury internal_revenue_service washington d c date number release date cc dom fs corp tl-n-71-99 uilc internal_revenue_service national_office field_service_advice memorandum for from attn deborah a butler assistant chief_counsel field service cc dom fs subject gain on sec_351 transaction this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer sub corpx xsub1 xsub2 xsub3 buyer tl-n-71-99 bsub newco partnership pcorp1 pcorp2 country x date1 date2 date3 date4 date5 dollar_figureaa dollar_figurebb dollar_figurecc dollar_figuredd dollar_figureee dollar_figureff r s t u issues what facts should be developed to determine whether and to what extent gain on a series of transactions is deferred under sec_351 subject_to any limitations of sec_357 tl-n-71-99 what are the litigating hazards associated with raising the issues described above conclusions facts should be developed concerning the loans and guarantees that were executed prior to the transactions in question as well as all of the specific transfers of property and obligations involved in those transactions the viability of any issues under sec_357 or c depends on the facts that are ultimately developed facts taxpayer’s wholly owned subsidiary sub owned r of partnership the other partner was xsub1 a subsidiary of corpx which is not related to taxpayer partnership owned pcorp1 a domestic_corporation and several foreign_corporations partnership also owned s of the stock of pcorp2 a country x corporation the remaining t of the pcorp2 stock was owned equally by sub and xsub3 a country x subsidiary of corpx on date1 taxpayer guaranteed a line of credit up to dollar_figureaa established by sub which borrowed against the line of credit and distributed the funds to taxpayer taxpayer used the funds to retire debt or for other business financial purposes on date2 taxpayer authorized partnership to borrow up to dollar_figureff million and invest the proceeds in one or more notes rated aa or better on date3 partnership borrowed dollar_figurebb with taxpayer and sub as guarantors and used the proceeds to purchase a non-marketable note on date4 taxpayer approved divestiture of its interest in partnership to buyer the following steps were taken to accomplish the divestiture xsub1 transferred a u interest in partnership to xsub2 a related corporation resulting in three partners in the joint_venture pcorp2 elected to change its classification to that of a partnership pursuant to the check-the-box provisions of sec_301_7701-3 sub reported dollar_figurecc in deemed dividends from this change tl-n-71-99 pursuant to an agreement dated date5 partnership sold pcorp1 its foreign_corporations and its s interest in pcorp2 to bsub a subsidiary of buyer sub reported capital_gains of dollar_figuredd from these transactions sub and xsub3 sold their stock in pcorp2 to bsub the gain on these sales had already been taxed as a result of pcorp2’s check-the-box election taxpayer transferred its sub stock to newco a subsidiary of buyer in exchange for nonvoting preferred_stock of newco valued at dollar_figureee simultaneously buyer transferred its stock in bsub to newco in exchange for newco voting common_stock in connection with these transactions taxpayer was relieved of its guarantee obligations with respect to the debts of sub and partnership law and analysis sec_351 provides that no gain_or_loss will be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation under sec_1_351-1 and sec_368 the transferors are in control of the transferee corporation if immediately_after_the_transfer they own stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of share of all other classes of stock of such corporation the ownership interests of all transferors participating in a single transaction are aggregated to determine whether the control test is met however a transferor’s interest will not be taken into account in determining whether the control requirement is satisfied if the transferor has a binding contract to transfer the stock of the transferee corporation at the time of the exchange 65_tc_1025 for transactions occurring after date sec_351 provides that a transfer of property in exchange for nonqualified_preferred_stock is not eligible for nonrecognition under sec_351 if the transferor receives stock other than nonqualified_preferred_stock in the transaction the nonqualified_preferred_stock is treated as other_property ie boot for purposes of applying sec_351 inasmuch as the transaction in this case occurred prior to date there is no need to determine whether the newco preferred_stock received by taxpayer is nonqualified_preferred_stock within the meaning of sec_351 if the transferor in a transaction subject_to sec_351 receives not only the transferee corporation's stock but also other_property or money boot i r c tl-n-71-99 sec_351 provides that the transferor shall recognize gain the amount of gain recognized however is limited to the amount of money received plus the fair_market_value of other_property received any loss to the transferor however is not recognized under the general_rule of sec_351 in contrast if sec_351 does not apply the transfer of property is a taxable_exchange under sec_1001 sec_357 provides that except as provided in sec_357 and sec_357 where a transaction otherwise qualifies under sec_351 and another party to the exchange assumes the liabilities of the transferor or acquires property subject_to a liability such assumption or acquisition does not prevent the exchange from qualifying for nonrecognition under sec_351 under sec_358 the amount of any liability of the transferor that was assumed or to which acquired property was subject is treated as money or other_property for purposes of sec_358 accordingly under sec_358 the shareholder's basis in the stock received is equal to the shareholder’s basis in the property exchanged with certain adjustments including a reduction for any liabilities that the transferee assumed or acquired this basis_reduction has the effect of deferring gain until the stock is sold as an exception to the general_rule of sec_357 sec_357 treats the assumption or acquisition of a liability as money received by the transferor ie as boot under sec_351 i f taking into consideration the nature of the liability and the circumstances in the light of which the arrangement for the assumption or acquisition was made it appears that the principal purpose of the taxpayer was to avoid federal_income_tax on the exchange or if not such purpose was not a bona_fide business_purpose under this provision the entire amount of all liabilities assumed or acquired not merely a particular liability for which a tax_avoidance purpose exists is tainted sec_1_357-1 in addition under sec_357 the taxpayer must establish by the clear preponderance_of_the_evidence that the assumption or acquisition of the liability was not for the principal purpose of avoiding federal_income_tax and that the arrangement was for a bona_fide purpose sec_357 provides another exception to the general_rule where the sum of the amount of the liabilities assumed plus the amount of the liabilities to which the property is subject exceeds the total of the adjusted_basis of the property transferred pursuant to the exchange in such a case the excess is treated as a gain from the sale_or_exchange of a capital_asset or of property which is not a capital_asset as the case may be in determining the amount of liabilities assumed or acquired in a sec_351 transaction the amount of any liability the payment of which would give rise to a deduction or would be described in sec_736 is tl-n-71-99 excluded except to the extent that the incurrence of the liability resulted in the creation of or an increase in the basis of any property sec_357 in the instant case taxpayer transferred the stock of sub for preferred_stock of newco and buyer simultaneously exchanged the stock of bsub for the common_stock of newco in addition taxpayer was relieved of its guarantee obligations with respect to the debts of sub and partnership since the available facts indicate that taxpayer and buyer together owned all outstanding common and preferred_stock of newco they appear to satisfy the control requirement of sec_368 based on the available information we are unable to determine whether newco assumed any liabilities of taxpayer in the sec_351 exchange the facts presented indicate that taxpayer guaranteed the indebtedness of sub and partnership under the general_rule of sec_357 if taxpayer was the principal obligor on either of the sub or partnership debt rather than a mere guarantor and if newco assumed taxpayer’s primary obligation taxpayer would not be treated as receiving money or other_property in the sec_351 exchange however if newco were treated as assuming taxpayer’s primary obligation sec_357 or sec_357 might require taxpayer to recognize gain on the sec_351 transaction whether taxpayer was the primary obligor or merely a guarantor of the indebtedness of sub or partnership is resolved in light of traditional debt-equity principles 106_tc_312 in intergraph the tax_court enumerated several factors relevant in determining whether the shareholder-guarantor or the corporation is the primary obligor these principles include among others whether the debt obligation relating to the loan was subordinated to other debt obligations owed by the corporation the creditworthiness of the corporation the corporation’s payment history on the loan the extent to which the loan proceeds were used to acquire capital assets for the corporation whether the corporation was thinly capitalized and the intent of representatives of the corporation and of the shareholder t c pincite no single factor is controlling and each case is to be determined on its own facts t c pincite citing 462_f2d_712 5th cir aff’g tcmemo_1970_182 63_tc_790 59_tc_436 the available information does not permit an analysis under the relevant factors of whether taxpayer was the primary obligor on the indebtedness in question nor do tl-n-71-99 we have the facts concerning the manner in which taxpayer was relieved of its obligations related to that indebtedness in order to determine whether or to what extent sec_357 or sec_357 may require taxpayer to recognize gain on the sec_351 transaction the facts surrounding the loans and guarantees should be fully developed case development hazards and other considerations issue facts to be developed we recommend that the revenue agents develop the following facts in order to determine whether taxpayer should recognize any gain on the sec_351 transaction issue litigating hazards as indicated under issue the release of taxpayer from its guarantee obligations would not be treated as the assumption or acquisition of liability under sec_357 unless taxpayer was actually the primary obligor rather than a guarantor if the facts indicate that taxpayer was merely a guarantor there would not be a viable issue under sec_357 moreover even if taxpayer was a primary obligor and newco assumed taxpayer’s liabilities we note that courts are reluctant to apply the harsh result imposed by tl-n-71-99 sec_357 see est of stoll v commissioner 38_tc_223 treating only a portion of assumed_liabilities as money under the predecessor of sec_357 nonacq 1967_2_cb_4 that section requires the principal purpose of the assumption or acquisition of the liability to be tax_avoidance or other than a bona_fide business_purpose your memorandum asks whether the transfer of the sub stock was the transfer of property subject_to the liabilities of sub or partnership although sub stock is property for purposes of sec_351 sub’s obligations as the nominal primary obligor on its own indebtedness and as co-guarantor on the partnership debt do not attach to the stock rather those are obligations ie liabilities of sub the entity regardless of who owns the stock the stock represents an ownership_interest in sub and is not security for the loan to sub however the sub stock could be security for a loan to the shareholder who owns the stock assuming that there was no separate pledge of the sub stock as security for the loan the lenders do not look to the value of the sub stock for repayment of sub’s loan instead they look to the net_worth of sub or the value of whatever assets that have been pledged for the loan in short there is no basis for treating newco as acquiring the sub stock subject_to the loans in question finally apart from the sec_357 issues there is a remote chance that facts may be developed tl-n-71-99 if you have any further questions please call deborah a butler assistant chief_counsel field service by arturo estrada acting chief corporate branch field service division cc regional_counsel assistant regional_counsel lc
